
[njr3829461-ex1011x1x1.jpg]


NEW JERSEY RESOURCES CORPORATION
2017 Stock Award and Incentive Plan
Performance Share Units Agreement (TSR)

This Performance Share Units Agreement (the “Agreement”), which includes the
attached “Terms and Conditions of Performance Share Units” (the “Terms and
Conditions”) and the attached Exhibit A captioned “Performance Goal and Earning
of Performance Share Units”, confirms the grant on November , 2020 (the “Grant
Date”) by NEW JERSEY RESOURCES CORPORATION, a New Jersey corporation (the
“Company”), to _____________ (“Employee”), under Sections 6(e), 6(i) and 7 of
the 2017 Stock Award and Incentive Plan (the “Plan”), of Performance Share Units
(the “Performance Share Units”), including rights to Dividend Equivalents as
specified herein, as follows:

Target Number Granted: _______ Performance Share Units (“Target Number”)

How Performance Share Units are Earned and Vest: The Performance Share Units, if
not previously forfeited, (i) will be earned, if and to the extent that the
Performance Goal defined on Exhibit A to this Agreement is achieved, with the
corresponding number of Performance Share Units earned (ranging from 0% to 150%
of the Target Number) as specified on Exhibit A, on the date set forth on
Exhibit A (the “Earning Date”) and (ii) will vest as to the number of
Performance Share Units earned if Employee remains employed by the Company or a
Subsidiary from the Grant Date through the Earning Date (the “Stated Vesting
Date”). To the extent vested, all earned Performance Share Units shall be
settled within 60 days after the Stated Vesting Date. In addition, if not
previously forfeited or payable, upon a Change in Control prior to the Stated
Vesting Date, the Performance Share Units (i) will be earned in an amount equal
to (A) the Target Number of the Performance Share Units if the Change in Control
occurs within the first 12 months of the 36-month earning period specified on
Exhibit A or (B) the number of Performance Share Units that would have been
earned based upon the actual level of achievement if the performance period had
ended at the date of the Change in Control if the Change in Control occurs
within the last 24 months of the 36-month earning period specified on Exhibit A
and (ii) will (A) immediately vest on the Change in Control with respect to such
earned Performance Share Units and will be settled within 60 days thereafter, if
Employee remains employed by the Company or a Subsidiary from the Grant Date
through the Change in Control and no provision is made for the continuance,
assumption or substitution of the Performance Share Units by the Company or its
successor in connection with the Change in Control, or (B) vest on the Stated
Vesting Date with respect to such earned Performance Share Units and will be
settled within 60 days thereafter, if Employee remains employed by the Company
or a Subsidiary from the Grant Date through the Stated Vesting Date and
provision is made for the continuance, assumption or substitution of the
Performance Share Units by the Company or its successor in connection with the
Change in Control. In addition, if not previously forfeited or payable, the
Performance Share Units will become vested upon the occurrence of certain events
relating to Employee’s Termination of Employment to the extent provided in
Section 4 of the attached Terms and Conditions, and such vested Performance
Share Units will continue to be subject to the Performance Goal and will be
eligible to be earned if and to the extent that the Performance Goal is achieved
or there is a Change in Control prior to the Stated Vesting Date and settled in
accordance with Section 6(a) hereof. The terms “vest” and “vesting” mean that
the Performance Share Units have become non-forfeitable in relation to
Employee’s employment but may continue to be subject to a substantial risk of
forfeiture based on the Performance Goal to the extent provided in Section 4 of
the attached Terms and Conditions. If the Performance Goal is not met (or not
fully met), and no Change in Control occurs within the first 12 months of the
36-month earning period specified on Exhibit A, the Performance Share Units (or
the unearned portion of the Performance Share Units) will be immediately
forfeited (whether vested or not). If Employee has a Termination of Employment
prior to the Stated Vesting Date and the Performance Share Units are not
otherwise vested by that date, the Performance Share Units will be immediately
forfeited except as otherwise provided in Section 4 of the attached Terms and
Conditions. Forfeited Performance Share Units cease to be outstanding and in no
event will thereafter result in any delivery of shares of Stock to Employee.

--------------------------------------------------------------------------------



Performance Goal and Earning Date: The Performance Goal and Earning Date, and
the number of Performance Share Units earned for specified levels of performance
at the Earning Date, shall be as specified in Exhibit A hereto.

Settlement: Performance Share Units that are to be settled hereunder, including
Performance Share Units credited as a result of Dividend Equivalents, will be
settled by delivery of one share of Stock, for each Performance Share Unit being
settled. Settlement shall occur at the time specified above and in Section 6(a)
of the attached Terms and Conditions.

Further Conditions to Settlement: Notwithstanding any other provision of this
Agreement, except as otherwise set forth below, the Company’s obligation to
settle the Performance Share Units and Employee’s right to distribution of the
Performance Share Units will be forfeited immediately upon the occurrence of any
one or more of the following events (defined terms are attached hereto as
Exhibit B):

(a) Competitive Employment. In the event that Employee, prior to full settlement
of the Performance Share Units and within the Restricted Territory, directly or
indirectly, whether on Employee’s own behalf or on behalf of any other person or
entity, performs services of the type which are the same as or similar to those
conducted, authorized, offered or provided by Employee to the Company within the
last 24 months, and which support business activities which compete with the
Business of the Company.

(b) Recruitment of Company Employees and Contractors. In the event that
Employee, prior to full settlement of the Performance Share Units, directly or
indirectly, whether on Employee’s own behalf or on behalf of any other person or
entity, solicits or induces any employee or independent contractor of the
Company with whom Employee had Material Contact to terminate or lessen such
employment or contract with the Company.

(c) Solicitation of Company Customers. In the event that Employee, prior to full
settlement of the Performance Share Units, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicits any
actual or prospective customers of the Company with whom Employee had Material
Contact for the purpose of selling any products or services which compete with
the Business of the Company.

2

--------------------------------------------------------------------------------





(d) Solicitation of Company Vendors. In the event that Employee, prior to full
settlement of the Performance Share Units, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicits any
actual or prospective vendor of the Company with whom Employee had Material
Contact for the purpose of purchasing products or services to support business
activities which compete with the Business of the Company.

(e) Breach of Confidentiality. In the event that Employee, at any time prior to
full settlement of the Performance Share Units, directly or indirectly, divulges
or makes use of any Confidential Information or Trade Secrets of the Company
other than in the performance of Employee’s duties for the Company. This
provision does not limit the remedies available to the Company under common or
statutory law as to trade secrets or other forms of confidential information,
which may impose longer duties of non-disclosure and provide for injunctive
relief and damages. Notwithstanding anything herein to the contrary, nothing
herein is intended to or will be used in any way to prevent Employee from
providing truthful testimony under oath in a judicial or administrative
proceeding or to limit Employee’s right to communicate with a government agency,
as provided for, protected under or warranted by applicable law. The Employee
further understands nothing herein limits the Employee’s ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state or local government agency or commission (“Government Agencies”). Nothing
herein limits the Employee’s ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by the Government Agency, including providing documents or information
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to any Government Agency.
Notwithstanding anything herein to the contrary, the Employee shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a Trade Secret that (i) is made in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney
and solely for the purpose of reporting or investigating a suspected violation
of law or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition, if the
Employee files a lawsuit for retaliation for reporting a suspected violation of
law, the Employee may disclose the Trade Secret to his or her attorney and use
the Trade Secret information in the court proceeding, as long as the Employee
files any document containing the Trade Secret under seal and does not disclose
the Trade Secret, except pursuant to court order.

(f) Return of Property and Information. In the event that prior to full
settlement of the Performance Share Units Employee fails to return all of the
Company’s property and information (whether confidential or not) within
Employee’s possession or control within seven (7) calendar days following the
termination or resignation of Employee from employment with the Company. Such
property and information includes, but is not limited to, the original and any
copy (regardless of the manner in which it is recorded) of all information
provided by the Company to Employee or which Employee has developed or collected
in the scope of Employee’s employment with the Company, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers. Upon request by the Company, Employee
shall certify in writing that Employee has complied with this provision, and has
permanently deleted all Company information from any computers or other
electronic storage devices or media owned by Employee. Employee may only retain
information relating to the Employee’s benefit plans and compensation to the
extent needed to prepare Employee’s tax returns.

3

--------------------------------------------------------------------------------



(g) Disparagement. In the event that prior to full settlement of the Performance
Share Units Employee makes any statements, either verbally or in writing, that
are disparaging with regard to the Company or any of its subsidiaries or their
respective executives and Board members.

(h) Failure to Provide Information. In the event that prior to full settlement
of the Performance Share Units Employee fails to promptly and fully respond to
requests for information from the Company regarding Employee’s compliance with
any of the foregoing conditions.

If it is determined by the Leadership Development and Compensation Committee of
the Company’s Board of Directors, in its sole discretion, that any of the
foregoing events have occurred prior to full settlement of the Performance Share
Units, any unpaid portion of the Performance Share Units will be forfeited
without any compensation therefor, provided, however, that none of the foregoing
conditions shall restrict any Employee who is a lawyer from practicing law. To
the extent any such condition would restrict any Employee who is a lawyer from
practicing law or would penalize the Employee for practicing law, such condition
shall not be effective and the Leadership Development and Compensation Committee
may not forfeit any of the Performance Share Units on account therefor.

The Performance Share Units are subject to the terms and conditions of the Plan
and this Agreement, including the Terms and Conditions of Performance Share
Units attached hereto and deemed a part hereof. The number of Performance Share
Units and the kind of shares deliverable in settlement and other terms and
conditions of the Performance Share Units are subject to adjustment in
accordance with Section 5 of the attached Terms and Conditions and Section 11(c)
of the Plan.

Employee acknowledges and agrees that (i) the Performance Share Units are
nontransferable, except as provided in Section 3 of the attached Terms and
Conditions and Section 11(b) of the Plan, (ii) the Performance Share Units are
subject to forfeiture in the event of Employee’s Termination of Employment in
certain circumstances prior to vesting, as specified in Section 4 of the
attached Terms and Conditions, (iii) the foregoing conditions shall apply to the
Performance Share Units prior to settlement and (iv) sales of shares of Stock
delivered upon settlement of the Performance Share Units will be subject to any
Company policy regulating trading by employees.

Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the Plan.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized.

NEW JERSEY RESOURCES CORPORATION                  
                               By:                                     [NAME]
[Title]   EMPLOYEE       [NAME] [Title]

5

--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF PERFORMANCE SHARE UNITS

The following Terms and Conditions apply to the Performance Share Units granted
to Employee by NEW JERSEY RESOURCES CORPORATION (the “Company”) and Performance
Share Units resulting from Dividend Equivalents (as defined below), if any, as
specified in the Performance Share Units Agreement (of which these Terms and
Conditions form a part). Certain terms of the Performance Share Units, including
the number of Performance Share Units granted, vesting date(s) and settlement
date, are set forth on the cover page hereto and Exhibit A, which are an
integral part of this Agreement.

1. General. The Performance Share Units are granted to Employee under the
Company’s 2017 Stock Award and Incentive Plan (the “Plan”), which has been
previously delivered to Employee and/or is available upon request to the
Corporate Benefits Department. All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of the Performance Share Stock Units, Employee agrees to be
bound by all of the terms and provisions of the Plan (as presently in effect or
later amended), the rules and regulations under the Plan adopted from time to
time, and the decisions and determinations relating to the Plan and grants
thereunder of the Leadership Development and Compensation Committee of the
Company’s Board of Directors (the “Committee”) made from time to time.

2. Account for Employee. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Performance Share Units then
credited to Employee hereunder as a result of such grant of Performance Share
Units and any crediting of additional Performance Share Units to Employee
pursuant to dividends paid on shares of Stock under Section 5 hereof (“Dividend
Equivalents”).

3. Nontransferability. Until Performance Share Units are settled by delivery of
shares of Stock in accordance with the terms of this Agreement, Employee may not
transfer Performance Share Units or any rights hereunder to any third party
other than by will or the laws of descent and distribution, except for transfers
to a Beneficiary or as otherwise permitted and subject to the conditions under
Section 11(b) of the Plan. This restriction on transfer precludes any sale,
assignment, pledge or other encumbrance or disposition of the Performance Share
Units (except for forfeitures to the Company).

4. Termination of Employment. The following provisions will govern the earning,
vesting and forfeiture of the Performance Share Units that are outstanding at
the time of Employee’s Termination of Employment (as defined below) (i) by the
Company without Cause (as defined below) or by the Employee for Good Reason (as
defined below), in either case during the CIC Protection Period (as defined
below), or (ii) due to death, Disability (as defined below) or Retirement (as
defined below), unless otherwise determined by the Committee (subject to Section
8(e) hereof):

(a) Termination by the Company or by the Employee in Certain Events. In the
event of Employee’s Termination of Employment, prior to the Stated Vesting Date,
by the Company without Cause within the CIC Protection Period and other than for
Disability or Retirement, or by Employee for Good Reason within the CIC
Protection Period, the outstanding Performance Share Units will be vested with
respect to no less than a Pro Rata Portion (as defined below) of the Performance
Share Units, to the extent earned previously (upon a Change in Control where
provision is made for the continuance, assumption or substitution of the
Performance Share Units by the Company or its successor in connection with the
Change in Control or otherwise), to the extent not vested previously, and such
earned and vested Performance Share Units will be settled in accordance with
Section 6(a) hereof. In the event of Employee’s Termination of Employment, prior
to the Stated Vesting Date, (i) by the Company for Cause and other than for
Disability or Retirement, (ii) by the Company for any reason other than
Disability or Retirement prior to or after the CIC Protection Period, (iii) by
Employee (other than for Good Reason within the CIC Protection Period or upon
Retirement), or (iv) by Employee (other than upon Retirement) before or after
the CIC Protection Period, the portion of the then-outstanding Performance Share
Units not earned and vested at the date of Employee’s Termination of Employment
will be forfeited.

 6

--------------------------------------------------------------------------------



(b) Death, Disability or Retirement. In the event of Employee’s Termination of
Employment, prior to the Stated Vesting Date and before a Change in Control, due
to Employee’s death, Disability or Retirement, the outstanding Performance Share
Units will be vested with respect to no less than a Pro Rata Portion (as defined
below) of the Performance Share Units, to the extent not earned previously, that
may become earned on the Earning Date, to the extent not previously vested, and
such vested Performance Share Units will continue to be subject to the
Performance Goal and will be eligible to be earned if and to the extent that the
Performance Goal is achieved or there is a Change in Control prior to the Stated
Vesting Date and settled in accordance with Section 6(a) hereof. In the event of
Employee’s Termination of Employment, prior to the Stated Vesting Date and on or
after a Change in Control, due to Employee’s death, Disability or Retirement,
the outstanding Performance Share Units will be vested with respect to no less
than a Pro Rata Portion of the Performance Share Units, to the extent earned
previously (upon a Change in Control where provision is made for the
continuance, assumption or substitution of the Performance Share Units by the
Company or its successor in connection with the Change in Control or otherwise),
to the extent not vested previously, and such earned and vested Performance
Share Units will be settled in accordance with Section 6(a) hereof. Any portion
of the then-outstanding Performance Share Units not vested at or before the date
of Employee's Termination of Employment will be forfeited.

(c) Certain Definitions. The following definitions apply for purposes of this
Agreement:

(i) “Cause” has the same definition as under any employment or similar agreement
between the Company and Employee or, if no such agreement exists or if such
agreement does not contain any such definition, Cause means (i) Employee’s
conviction of a felony or the entering by Employee of a plea of nolo contendere
to a felony charge, (ii) Employee’s gross neglect, willful malfeasance or
willful gross misconduct in connection with his or her employment which has had
a significant adverse effect on the business of the Company and its
subsidiaries, unless Employee reasonably believed in good faith that such act or
non-act was in or not opposed to the best interest of the Company, or (iii)
repeated material violations by Employee of the duties and obligations of
Employee’s position with the Company which have continued after written notice
thereof from the Company, which violations are demonstrably willful and
deliberate on Employee’s part and which result in material damage to the
Company’s business or reputation.

(ii) “CIC Protection Period” means the two-year period beginning on the date of
a Change in Control and ending on the day before the second annual anniversary
of the date of the Change in Control.

(iii) “Disability” means Employee has been incapable of substantially fulfilling
the positions, duties, responsibilities and obligations of his employment
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of at least six consecutive months. The Company
and Employee shall agree on the identity of a physician to resolve any question
as to Employee’s disability. If the Company and Employee cannot agree on the
physician to make such determination, then the Company and Employee shall each
select a physician and those physicians shall jointly select a third physician,
who shall make the determination. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement. Only the Company can
initiate a Termination of Employment due to Disability.

7

--------------------------------------------------------------------------------



(iv) “Good Reason” has the same definition as under any employment or similar
agreement between the Company and Employee; but, if no such agreement exists or
if any such agreement does not contain or reference any such definition, Good
Reason shall not apply to the Employee for purposes of this Agreement.

(v) “Pro Rata Portion” means a fraction, the numerator of which is the number of
days from the first day of the 36-month earning period specified on Exhibit A to
the date of Employee’s Termination of Employment due to Employee’s death,
Disability or Retirement, or by the Company without Cause within the CIC
Protection Period and other than for Disability or Retirement or by Employee for
Good Reason within the CIC Protection Period, and the denominator of which is
the number of days from the first day of such 36-month earning period to the
Earning Date.

(vi) “Retirement” means the Employee has attained age 65, or age 55 with 20 or
more years of service.

(vii) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.

(viii) “Termination of Employment” and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary of the Company.

(d) Termination by the Company for Cause. In the event of Employee’s Termination
of Employment by the Company for Cause, the portion of the then-outstanding
Performance Share Units not earned and vested prior to such time will be
forfeited immediately upon notice to Employee that the Company is terminating
the Employee’s employment for Cause.

5. Dividend Equivalents and Adjustments.

(a) Dividend Equivalents. Dividend Equivalents will be credited on Performance
Share Units (other than Performance Share Units that, at the relevant record
date, previously have been settled or forfeited) and deemed converted into
additional Performance Share Units. Dividend Equivalents will be credited as
follows, except that the Company may vary the manner of crediting (for example,
by crediting cash dividend equivalents rather than additional Performance Share
Units) for administrative convenience:

(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of Stock in the form of cash, then additional Performance Share Units
shall be credited to Employee’s Account as of the payment date of such cash
dividend or distribution (or settled as of the payment date of such cash
dividend or distribution if the Performance Share Units are to be settled before
the payment date) equal to the number of Performance Share Units credited to the
Account as of the relevant record date multiplied by the amount of cash paid per
share of Stock in such dividend or distribution divided by the Fair Market Value
of a share of Stock at the payment date for such dividend or distribution.

(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional Performance Share Units shall be credited to
Employee’s Account as of the payment date of such cash dividend or distribution
(or settled as of the payment date of such cash dividend or distribution if the
Performance Share Units are to be settled before the payment date) equal to the
number of Performance Share Units credited to the Account as of the record date
for such dividend or distribution multiplied by the fair market value of such
property actually paid as a dividend or distribution on each outstanding share
of Stock at such payment date, divided by the Fair Market Value of a share of
Stock at such payment date for such dividend or distribution.

8

--------------------------------------------------------------------------------



(iii) Share Dividends and Splits. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
Performance Share Units shall be credited to Employee’s Account as of the
payment date for such dividend or distribution or forward split (or settled as
of the payment date for such dividend or distribution or forward split if the
Performance Share Units are to be settled before the payment date) equal to the
number of Performance Share Units credited to the Account as of the record date
for such dividend or distribution or split multiplied by the number of
additional shares of Stock actually paid as a dividend or distribution or issued
in such split in respect of each outstanding share of Stock.

(b) Adjustments. The number of Performance Share Units credited to Employee’s
Account shall be appropriately adjusted in order to prevent dilution or
enlargement of Employee’s rights with respect to Performance Share Units or to
reflect any changes in the number of outstanding shares of Stock resulting from
any event referred to in Section 11(c) of the Plan, taking into account any
Performance Share Units credited to Employee in connection with such event under
Section 5(a) hereof. In furtherance of the foregoing, in the event of an equity
restructuring, as defined in ASC Topic 718, which affects the shares of Stock,
Employee shall have a legal right to an adjustment to Employee’s Performance
Share Units which shall preserve without enlarging the value of the Performance
Share Units, with the manner of such adjustment to be determined by the
Committee in its discretion. All adjustments will be made in a manner as to
maintain the Performance Share Unit’s exemption from Code Section 409A or, to
the extent Code Section 409A applies, to comply with Code Section 409A. Any
adjustments shall be subject to the requirements and restrictions set forth in
Section 11(c) of the Plan.

(c) Risk of Forfeiture and Settlement of Performance Share Units Resulting from
Dividend Equivalents and Adjustments. Performance Share Units which directly or
indirectly result from Dividend Equivalents on or adjustments to Performance
Share Units granted hereunder shall be subject to the same risk of forfeiture
and other conditions as apply to the granted Performance Share Units with
respect to which the Dividend Equivalents or adjustments related and will be
settled at the same time as such related Performance Share Units (unless the
Performance Share Units are to be settled prior to the payment date of the
Dividend Equivalents or the date of such adjustments, in which case the Dividend
Equivalents or adjustments will be settled at the payment date of the dividends
or the date of such adjustments (and in no event later than 60 days after the
Performance Share Units otherwise are to be settled)).

6. Settlement and Deferral.

(a) Settlement Date. Except as otherwise set forth above under “Further
Conditions to Settlement,” Performance Share Units granted hereunder that have
become earned and vested, together with Performance Share Units credited as a
result of Dividend Equivalents with respect thereto, to the extent earned and
vested, shall be settled by delivery of one share of Stock for each Performance
Share Unit being settled at the time specified herein. Settlement of earned and
vested Performance Share Units granted hereunder shall occur at the Earning Date
(with shares to be delivered within 60 days after the Earning Date); provided,
however, that settlement of earned and vested Performance Share Units shall
occur within 60 days after a Change in Control if no provision is made for the
continuance, assumption or substitution of the Performance Share Units by the
Company or its successor in connection with the Change in Control; and provided
further, that settlement shall be deferred if so elected by Employee in
accordance with Section 6(b) hereof subject to Section 6(c) hereof. Settlement
of Performance Share Units which directly or indirectly result from Dividend
Equivalents on Performance Share Units granted hereunder generally shall occur
at the time of settlement of the related Performance Share Units except as
otherwise described above.

9

--------------------------------------------------------------------------------



(b) Elective Deferral. The Committee may determine to permit Employee to elect
to defer settlement (or redefer) if such election would be permissible under
Section 11(k) of the Plan and Code Section 409A. In addition to any applicable
requirements under Code Section 409A, any such deferral election shall be made
only while Employee remains employed and at a time permitted under Code Section
409A. The form under which an election is made shall set forth the time and form
of payment of such amount deferred. Any amount deferred shall be subject to a 6
month delay upon payment if required under Section 11(k)(i)(F) of the Plan. Any
elective deferral will be subject to such additional terms and conditions as the
Senior Vice President, Chief Human Resources Officer, or the officer designated
by the Company as responsible for administration of the Agreement, may
reasonably impose.

(c) Compliance with Code Section 409A. Other provisions of this Agreement
notwithstanding, because the Performance Share Units will constitute a "deferral
of compensation" under Section 409A of the Code (“Code Section 409A”) as
presently in effect or hereafter amended (i.e., the Performance Share Units are
not excluded or exempted under Code Section 409A or a regulation or other
official governmental guidance thereunder; Note: an elective deferral under
Section 6(b) would cause the Performance Share Units, if not already, to be a
deferral of compensation subject to Code Section 409A after the deferral), such
Performance Share Units will be considered a 409A Award under the Plan and,
shall be subject to the additional requirements set forth in Section 11(k) of
the Plan including without limitation that (i) Termination of Employment shall
be construed consistent with the meaning of a Separation from Service and (ii) a
Change in Control under the Agreement shall be construed consistent with the
meaning of a 409A Ownership/Control Change.

7. Employee Representations and Warranties Upon Settlement. As a condition to
the settlement of the Performance Share Units, the Company may require Employee
(i) to make any representation or warranty to the Company as may be required
under any applicable law or regulation and (ii) to execute a release from claims
against the Company arising at or before the date of the release, in such form
as may be specified by the Company, and not revoke such release prior the
expiration of any applicable revocation period, all within 60 days after
Termination of Employment.

8. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Performance Share Units, and supersedes any prior agreements or documents
with respect to the Performance Share Units. No amendment or alteration of this
Agreement which may impose any additional obligation upon the Company shall be
valid unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this
Agreement which may materially impair the rights of Employee with respect to the
Performance Share Units shall be valid unless expressed in a written instrument
executed by Employee.

(b) No Promise of Employment. The Performance Share Units and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Employee has a right to continue as an officer or
employee of the Company for any period of time, or at any particular rate of
compensation.

10

--------------------------------------------------------------------------------



(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.

(d) Fractional Performance Share Units and Shares. The number of Performance
Share Units credited to Employee’s Account shall include fractional Performance
Share Units calculated to at least three decimal places, unless otherwise
determined by the Committee. Unless settlement is effected through a third-party
broker or agent that can accommodate fractional shares (without requiring
issuance of a fractional Share by the Company), upon settlement of the
Performance Share Units, the Committee, in its sole discretion, may either (i)
round the fractional share to be delivered up to a whole Share or (ii) provide
that Employee shall be paid, in cash, an amount equal to the value of any
fractional Share that would have otherwise been deliverable in settlement of
such Performance Share Units.

(e) Mandatory Tax Withholding. Unless otherwise determined by the Committee, or
Employee has elected at least 90 days prior to payout to satisfy the tax
obligations in cash by other means, at the time of vesting and/or settlement the
Company will withhold first from any cash payable and then from any shares of
Stock deliverable in settlement of the Performance Share Units, in accordance
with Section 11(d)(i) of the Plan, the number of whole shares of Stock having a
value nearest to, but not exceeding, the minimum amount of income and employment
taxes required to be withheld under applicable laws and regulations (only with
respect to the minimum amount of Shares necessary to satisfy statutory
withholding requirements, unless withholding of any additional amount of Shares
will not result in additional accounting expense to the Company and is permitted
by the Committee), and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. Employee will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such minimum withholding taxes that may be due upon vesting or
settlement of Performance Share Units.

(f) Statements. An individual statement of each Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Performance Share Units credited to
Employee’s Account, transactions therein during the period covered by the
statement, and other information deemed relevant by the Company. Such a
statement may be combined with or include information regarding other plans and
compensatory arrangements. Employee’s statements shall be deemed a part of this
Agreement, and shall evidence the Company’s obligations in respect of
Performance Share Units, including the number of Performance Share Units
credited as a result of Dividend Equivalents (if any). Any statement containing
an error shall not, however, represent a binding obligation to the extent of
such error, notwithstanding the inclusion of such statement as part of this
Agreement.

(g) Unfunded Obligations. The grant of the Performance Share Units and any
provision for distribution in settlement of Employee’s Account hereunder shall
be by means of bookkeeping entries on the books of the Company and shall not
create in Employee any right to, or claim against any, specific assets of the
Company, nor result in the creation of any trust or escrow account for Employee.
With respect to Employee’s entitlement to any distribution hereunder, Employee
shall be a general creditor of the Company.

11

--------------------------------------------------------------------------------



(h) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the
Senior Vice President, Chief Human Resources Officer, or the officer designated
by the Company as responsible for administration of the Agreement, and any
notice to Employee shall be addressed to Employee at Employee’s address as then
appearing in the records of the Company.

(i) Shareholder Rights. Employee and any Beneficiary shall not have any rights
with respect to shares of Stock (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares of Stock except
as otherwise specified herein. Specifically, Performance Share Units represent a
contractual right to receive shares of Stock in the future, subject to the terms
and conditions of this Agreement and the Plan, and do not represent ownership of
shares of Stock at any time before the settlement of this Award and actual
issuance of the shares of Stock.

12

--------------------------------------------------------------------------------



Exhibit A

NEW JERSEY RESOURCES CORPORATION
2017 Stock Award and Incentive Plan
Performance Goal and Earning of Performance Share Units

The number of Performance Share Units earned by Participant shall be determined
as of September ___, 2023 (the “Earning Date”), based on the Company’s “Total
Shareholder Return Performance” in the 36-month period ending at the Earning
Date as compared against an established group of comparable companies (the
“Comparison Group”) selected by the Committee and shown below. The number of
Performance Share Units earned will be determined based on the following grid:

Relative Total Shareholder Return

Company Relative Total   Performance Share Units Earned as Shareholder Return
Performance —   Percentage of Percentile Achieved   Target Performance Share
Units Less than 25th   0% 25th (threshold)   40% 55th (target)   100% 80th and
above (maximum)   150%

Total Shareholder Return (or “TSR”), expressed as a percentage, shall be
computed as follows:

TSR = (Priceend – Pricebegin + Dividends) / Pricebegin

Pricebegin = the average of the closing share price of the Stock over the 20
trading days beginning October 1, 2020.

Priceend = the average of the closing share price of the Stock over the 20
trading days ending September 30, 2023.

Dividends = dividends or other distributions paid to shareholders with respect
to the Stock with ex-dividend dates falling within the 36-month period between
October 1, 2020 and September 30, 2023 (with such dividends and other
distributions deemed reinvested in shares of Stock as of the ex-dividend date
based on the Price of the Stock on the ex-dividend date where not paid in shares
of Stock).

Price = the closing price of the Stock as of the applicable date.

Upon achievement of Total Shareholder Return at a percentile between any two
specified percentiles, the Performance Share Units earned will be mathematically
interpolated on a straight-line basis.

Determinations of the Committee regarding Total Shareholder Return performance,
such performance as a percentile within the Comparison Group, the resulting
Performance Share Units earned and vested and related matters will be final and
binding on Participant.

13

--------------------------------------------------------------------------------



Companies shall be removed from the Comparison Group if they undergo a Specified
Corporate Change. A company that is removed from the Comparison Group before the
Earning Date will not be included at all in the computation of Total Shareholder
Return. A company in the Comparison Group will be deemed to have undergone a
“Specified Corporate Change” if it:

1. ceases to be a domestically domiciled publicly traded company on a national
stock exchange or market system, unless such cessation of such listing is due to
a low stock price or low trading volume; or   2. has gone private; or   3. has
reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless of whether
it is a reporting company in that or another jurisdiction; or   4. has been
acquired by another company (whether by a peer company or otherwise, but not
including internal reorganizations), or has sold all or substantially all of its
assets.

The Company shall rely on press releases, public filings, website postings, and
other reasonably reliable information available regarding a peer company in
making a determination that a Specified Corporate Change has occurred.

The Committee shall determine a reasonable methodology for dealing with
companies in the Comparison Group that cease to be engaged in a business
comparable to that of the Company. Additionally, TSR will be negative one
hundred percent (-100%) if a company: (i) files for bankruptcy, reorganization,
or liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the
subject of an involuntary bankruptcy proceeding that is not dismissed within 30
days; (iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations. Total
Shareholder Return shall be calculated in a manner that reflects the economic
return to shareholders, such that any equity restructuring of the Company or any
company in the Comparison Group shall not have the effect of enlarging or
reducing the rights of Employee except to the extent of its effects on the real
economic return of a shareholder.

Determinations of the Committee regarding Total Shareholder Return performance,
in the case of a Change in Control or Employee’s Termination due to death prior
to the Earning Date, shall be made as if the performance period had ended at the
date of the Change in Control or Termination of Employment due to death, as
applicable.

14

--------------------------------------------------------------------------------




The Comparison Group   CMS Energy Corp. CenterPoint Energy, Inc. UGI Corporation
NiSource Inc. Atmos Energy Corporation National Fuel Gas Company MDU Resources
Group Inc. Southwest Gas Corporation ONE Gas, Inc. Black Hills Corporation Spire
Inc. Northwestern Corporation Avista Corp. South Jersey Industries, Inc.
Northwest Natural Gas Company Chesapeake Utilities Corporation Unitil
Corporation

15

--------------------------------------------------------------------------------



Exhibit B

NEW JERSEY RESOURCES CORPORATION
2017 Stock Award and Incentive Plan
Definitions Under Further Conditions to Settlement

a. “Business of the Company” means the following areas of its business which are
selected below, which Employee acknowledges are areas of the Company’s business
in which Employee has responsibilities:  

(check as applicable)

  —

Natural Gas Distribution: Consists of New Jersey Natural Gas Company, a natural
gas utility company that provides regulated retail natural gas service to
residential and commercial customers in central and northern New Jersey and
participates in the off-system sales and capacity release markets.

  —

Energy Services: Maintains and transacts around a portfolio of physical assets
consisting of natural gas storage and transportation contracts and also provides
wholesale energy management services to other energy companies and natural gas
producers in market areas including states from the Gulf Coast and Mid-continent
regions to the Appalachian and Northeast regions, the West Coast and Canada.

  —

Clean Energy Ventures: Investor, owner, and operator in the renewable energy
sector, including, but not limited to, investments in residential and commercial
rooftop and ground mount solar systems.

  —

Midstream Assets: Includes investments in natural gas transportation and storage
assets and is comprised of the following: Steckman Ridge, which is a partnership
that owns and operates a 17.7 Bcf natural gas storage facility, with up to 12
Bcf working capacity, in western Pennsylvania that is 50 percent owned by a
Company Subsidiary; Leaf River Energy Center, a natural gas storage facility
located in southeastern Mississippi with a combined working natural gas storage
capacity of 32.2 million dekatherms; a 20 percent ownership interest in the
proposed PennEast Pipeline, a 118-mile pipeline designed to bring natural gas
produced in the Marcellus Shale region to homes and businesses in Pennsylvania
and New Jersey; and Adelphia Gateway, an 84-mile pipeline in southeastern
Pennsylvania.

  —

Home Services: Consists of NJR Home Services Company, which provides Heating,
Ventilating, and Air Conditioning (HVAC) service, sales and installation of
appliances, as well as installation of solar equipment.

16

--------------------------------------------------------------------------------




b. “Confidential Information” means all valuable and/or proprietary information
(in oral, written, electronic or other forms) belonging to or pertaining to the
Company, its customers and vendors, that is not generally known or publicly
available, and which would be useful to competitors of the Company or otherwise
damaging to the Company if disclosed. Confidential Information may include, but
is not necessarily limited to: (i) the identity of the Company’s customers or
potential customers, their purchasing histories, and the terms or proposed terms
upon which the Company offers or may offer its products and services to such
customers, (ii) the identity of the Company’s vendors or potential vendors, and
the terms or proposed terms upon which the Company may purchase products and
services from such vendors, (iii) technology used by the Company to provide its
services, (iv) the terms and conditions upon which the Company employs its
employees and independent contractors, (v) marketing and/or business plans and
strategies, (vi) financial reports and analyses regarding the revenues,
expenses, profitability and operations of the Company, and (vii) information
provided to the Company by customers and other third parties under a duty to
maintain the confidentiality of such information. Notwithstanding the foregoing,
Confidential Information does not include information that: (i) has been
voluntarily disclosed to the public by Company or any Employer, except where
such public disclosure has been made by Employee without authorization from
Company or Employer; (ii) has been independently developed and disclosed by
others, or (iii) which has otherwise entered the public domain through lawful
means. Confidential Information also does not include information related to any
claim of sexual harassment or sexual assault and nothing herein restricts the
disclosure of such information. Nothing herein shall prohibit, prevent or
restrict the Employee from reporting any allegations of unlawful conduct to
federal, state or local officials or to an attorney retained by the Employee.  
c.

“Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence, or the supervision of those who have such conduct,
and which is done in furtherance of the business interests of the company and
within the last 36 months.

  d.

“Restricted Territory” consists of the following areas, to the extent such areas
have been identified as applicable to the definition of the “Business of the
company” above:

 

Natural Gas Distribution: The State of New Jersey and for those employees
engaged in or supervising off system sales, the States of New Jersey, New York
and Pennsylvania.

 

Energy Services: The Continental United States and within a 100 mile radius of
the Dawn Storage Hub in Canada.

 

Clean Energy Ventures: The States of New Jersey, Connecticut and Rhode Island.

 

Midstream Assets: The States of New Jersey, New York, Connecticut, Pennsylvania,
Virginia, West Virginia, Mississippi, Alabama, Louisiana and Texas.

 

Home Services: The State of New Jersey.

  e. “Trade Secrets” means a trade secret of the Company as defined by
applicable law

17

--------------------------------------------------------------------------------